Case 2:20-cv-14243-JMV-MF Document 119 Filed 08/13/21 Page 1 of 5 PageID: 3335




EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Jonathan S. Abady, Esq. (pro hac vice)
Matthew D. Brinckerhoff, Esq. (pro hac vice)
Ananda V. Burra, Esq. (pro hac vice)
Max Selver, Esq. (pro hac vice)
600 Fifth Avenue, 10th Floor
New York, New York 10020
(212) 763-5000

KROVATIN NAU LLC
Gerald Krovatin, Esq. (Attorney No. 024351977)
Helen A. Nau, Esq. (Attorney No. 030181993)
60 Park Place, Suite 1100
Newark, NJ 07102
(973) 424-9777
Attorneys for Plaintiff

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 CITY OF HOBOKEN,
                                            Civil Action No. 2:20-cv-14243
                   Plaintiff,
                                                  LOCAL RULE 7.1.1
       -against-                                    STATEMENT

 EXXON MOBIL CORP.,
 EXXONMOBIL OIL CORP.,
 ROYAL DUTCH SHELL PLC,
 SHELL OIL COMPANY, BP P.L.C.,
 BP AMERICA INC., CHEVRON
 CORP., CHEVRON U.S.A. INC.,
 CONOCOPHILLIPS,
 CONOCOPHILLIPS COMPANY,
 PHILLIPS 66, PHILLIPS 66
 COMPANY, AMERICAN
 PETROLEUM INSTITUTE,

                   Defendants.
Case 2:20-cv-14243-JMV-MF Document 119 Filed 08/13/21 Page 2 of 5 PageID: 3336




              Recently enacted Local Civil Rule 7.1.1 provides that “all

Parties . . . shall file a statement . . . regarding any person or entity that is not a

party and is providing funding for some or all of the attorneys’ fees and expenses

for the litigation on a non-recourse basis in exchange for (1) a contingent financial

interest based upon the results of the litigation or (2) a non-monetary result that is

not in the nature of a personal or bank loan, or insurance.” Loc. Civ. R. 7.1.1.

              Plaintiff, the City of Hoboken, states that no person or entity is

providing funding for attorneys’ fees and expenses in exchange for a contingent

financial interest based on the results of the litigation. Nor does Plaintiff believe

that any person or entity could be understood to be providing such funding “in

exchange for . . . a non-monetary result” as referenced in Loc. Civ. R. 7.1.1.

              Out of an abundance of caution, however, Plaintiff also states—as was

publicly disclosed when the Hoboken City Counel passed Resolution 20-65

authorizing the retention of counsel for this action on January 15, 2020—that the

Institute for Governance and Sustainable Development, Inc. (“IGSD”) is providing

limited funding directly to Plaintiff’s counsel for attorneys’ fees and expenses

during the pre-discovery phase of this action.

              IGSD is a not-for-profit corporation formed in the District of

Columbia, and located at 2300 Wisconsin Ave. NW, Suite 300B, Washington,

D.C. 20007.


                                             2
Case 2:20-cv-14243-JMV-MF Document 119 Filed 08/13/21 Page 3 of 5 PageID: 3337




             IGSD has no role of any kind in making litigation or settlement

decisions in this action, as set forth in the attorney retainer agreement with Emery

Celli Brinckerhoff & Abady LLP (now Emery Celli Brinckerhoff Abady Ward &

Maazel) (the “Firm”) approved by the Hoboken City Council pursuant to

Resolution 20-65, which expressly provides that:

      IGSD is not a client of the Firm and will have no role or decision-
      making authority or influence over any aspect of the Litigation or the
      Firm’s work on the City’s behalf. IGSD will not direct, regulate or
      interfere with the Firm’s professional judgment; IGSD will not have
      an attorney-client relationship with the Firm; and notwithstanding
      payment of costs and expenses by IGSD, the Firm and the City will
      pursue a course of conduct solely in the City’s best interests. The City
      remains the Firm’s exclusive client at all times during the course of
      this representation and the Firm’s duty of loyalty, the attorney-client
      relationship and all decisions related to this matter remain issues
      solely between the Firm and the City. Communication with IGSD
      concerning the substance of the representation shall be limited to only
      communications expressly authorized by the City in advance and are
      otherwise protected by the attorney client privilege and confidentiality
      provisions contained in the New Jersey Rules of Professional
      Conduct, RPC 1.6.

      IGSD agreed to provide funding for attorneys’ fees and costs incurred by

Plaintiff’s counsel during the pre-discovery phase of this action up to a maximum

amount of $483,500.




                                          3
Case 2:20-cv-14243-JMV-MF Document 119 Filed 08/13/21 Page 4 of 5 PageID: 3338




Dated:      August 13, 2021


                                          KROVATIN NAU LLC
                                          60 Park Place, Suite 1100
                                          Newark, NJ 07102
                                          (973) 424-9777

                                          By:   /s/ Gerald Krovatin
                                                Gerald Krovatin


                                          EMERY CELLI BRINCKERHOFF
                                          ABADY WARD & MAAZEL LLP
                                          600 Fifth Avenue, 10th Floor
                                          New York, New York 10020
                                          (212) 763-5000

                                          By:   /s/ Jonathan S. Abady
                                                Jonathan S. Abady, Esq. (pro
                                                hac vice)
                                                Matthew D. Brinckerhoff, Esq.
                                                (pro hac vice)
                                                Ananda V. Burra, Esq. (pro hac
                                                vice)
                                                Max Selver, Esq. (pro hac vice)

                                          Attorneys for Plaintiff




                                      4
Case 2:20-cv-14243-JMV-MF Document 119 Filed 08/13/21 Page 5 of 5 PageID: 3339




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on August 13, 2021, the document

above was electronically filed with the Clerk of Court using the CM/ECF system,

which automatically sent notification to all parties of record.



                                              /s/ Gerald Krovatin
                                              Gerald Krovatin




                                          5
